EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 40 and 41 are canceled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed April 29, 2022. Claims 40 and 41 have been cancelled without prejudice.  Claims 1-39, 42, and 43 are pending and an action on the merits is as follows.

Election/Restrictions
Claims 1-39, 42, and 43 are allowable. The restriction requirement between inventions and among species, as set forth in the Office action mailed on July 2, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 2, 2021 is withdrawn.  Claim 14, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-39, 42, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-39, the closest prior art references, Won et al. (US 2015/0205262 A1) and Yamaguchi (US 2016/0231582 A1), fail to disclose, either singly or in combination, the limitations, “a programmable spatial light modulator; a phase element and an optical system; wherein the phase element is configured to effect at least two or more phase contributions on adjacent modulator image points; wherein the optical system is configured to image several areas of the spatial light modulator in a superimposed manner; wherein the spatial light modulator and the phase element are arranged within a depth of field of a plane or conjugated optical mask planes, and wherein the spatial light modulator is configured as phase modulator or as combined amplitude and phase modulator and wherein the optical arrangement is configured to realize a predeterminable complex light field distribution in a subsequent image plane; 2 155822475.1 wherein the optical arrangement comprises an optical low pass filter for limiting a diffraction intensity in a pupil plane, which is dimensioned such that two or more adjacent image points (pixels) of the spatial light modulator are superimposed to an effective image point in the image plane.”
In regard to independent claim 42 and dependent claim 43, the closest prior art references, Won et al. (US 2015/0205262 A1) and Yamaguchi (US 2016/0231582 A1), fail to disclose, either singly or in combination, the limitations, “programmable spatial light modulator; a polarization element; and an optical system; wherein the polarization element is configured to effect at least two or more polarization contributions on adjacent modulator pixels or to apply at least two different polarization filters to adjacent modulator pixels, wherein the optical system is configured to image several areas of the spatial light modulator in a superimposed manner; wherein the spatial light modulator and the polarization element are arranged within a depth of field of a plane or conjugated optical mask planes and 11 155822475.1wherein the optical arrangement is configured to realize a light value with predeterminable amplitude and predeterminable polarization in a subsequent image plane, wherein the optical arrangement comprises an optical low pass filter for limiting a diffraction intensity in a pupil plane, which is dimensioned such that two or more adjacent image points (pixels) of the spatial light modulator are superimposed to an effective image point in the image plane.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871